DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references in the Office Action mailed on 11/02/2021 does not teach the amended features.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The combination as stated in the rejection has all the features of the claimed invention. Therefore, the combination of the references would inherently have “to cause suppression of a degradation in quality caused by a skin effect and suppression of a decrease in inductance acquisition efficiency” and “to cause suppression of occurrence of eddy currents caused by proxy effect of the conducting wire portion and further suppression of the decrease in inductance acquisition efficiency” as amended in claims 1 and 3, respectively. Applicant does not provide any evidence as to why the combination would not have the amended limitations.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. PG. Pub. No. 2007/0285200 A1) in view of Chen (U.S. PG. Pub. No. 2011/0133873 A1) and Fidi (JP 2003-178629).
With respect to claim 1, Hsieh teaches a wire-wound inductor 1 (FIGs. 1-2) comprising:
a core 10 including a winding core portion 16; and
a wire 20 wound around the winding core portion,
the wire is helically wound with a single layer around the winding core portion,
the wire is wound in a state where space (interval between wire turns) is present between adjacent sections of the wire around the winding core portion,
the space between adjacent sections of the wire is constant across the winding core portion, and
the space includes air (para. [0019]). Hsieh does not expressly teach
wherein the wire has a flattened shape in cross section,
when dimensions in a cross section of the wire measured in a major axis direction and in a minor axis direction, which are orthogonal to each other, are defined as a major axis direction dimension and a minor axis direction dimension, respectively, and ellipticity of the cross section is expressed as (major axis direction dimension)/(minor axis direction dimension),

the wire is helically wound with a single layer around the winding core portion in a state where the major axis direction extends along an axial direction of the winding core portion.
Chen teaches a wire-wound inductor (e.g. FIGs. 5e-5f), 
wherein the wire 12 has a flattened shape in cross section, 
when dimensions in a cross section of the wire measured in a major axis direction (long size axis direction) and in a minor axis direction (short side axis direction), which are orthogonal to each other, are defined as a major axis direction dimension (longer axis) and a minor axis direction dimension (shorter axis), respectively, and ellipticity of the cross section is expressed as (major axis direction dimension)/(minor axis direction dimension), and
the wire is helically wound with a single layer around the winding core portion in a state where the major axis direction extends along an axial direction of the winding core portion (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cross section of the wire as taught by Chen to the wire-wound inductor of Hsieh to provide a wire-wound inductor with a normalized chip size to meet the trends of standardization, miniaturization, and high frequency use and also provide different characteristics for uses (para. [0100]).
Fidi teaches a wire-wound inductor [Drawing 8]), wherein
the ellipticity of the cross section [of wire 1] is greater than or equal to 1.3 and less than or equal to 3.0 (abstract). Fidi teaches the ellipticity cross section as claimed. Therefore, the combination of Fidi to the wire-wound inductor of Hsieh would provide “to cause suppression of a degradation in quality caused by a skin effect and suppression of a decrease in inductance acquisition efficiency” as claimed. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cross 
With respect to claim 5, Hsieh teaches the wire-wound inductor according to Claim 1. Hsieh does not expressly teach the winding core portion is made of a nonmagnetic material.
Chen teaches the wire-wound inductor according to Claim 1, wherein the winding core portion is made of a nonmagnetic material (Chen, para. [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nonmagnetic core material as taught by Chen to the wire-wound inductor of Hsieh to provide the required mechanical strength.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Chen and Fidi, as applied to claim 1 above, and further in view of Takayama et al. (U.S. Patent No. 6,377,151 B1).
With respect to claim 3, Hsieh in view of Chen and Fidi teaches the wire-wound inductor according to claim 1. Hsieh in view of Chen and Fidi does not expressly teach a distance between adjacent sections of a conducting wire portion of the wire around the winding core portion is greater than or equal to 20 um and less than or equal to 100 um. 
Takayama teaches a wire-wound inductor (FIG. 1B), wherein a distance (length between turns of conductor wire 1) between adjacent sections of a conducting wire portion of the wire 1 around the winding core portion is greater than or equal to 20 um and less than or equal to 100 um (col. 3, lines 51-57). Takayama teaches the distance between the adjacent sections of the conductive wire as claimed. Therefore, the combination of Takayama to the wire-wound inductor of Hsieh in view of Chen and Fidi would result in “to cause suppression of occurrence of eddy currents caused by proxy effect of the conducting wire portion and further suppression of the decrease in inductance acquisition efficiency” as claimed. Accordingly, it would have been .

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837